OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 21, 1955. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Referee to whom the issues were referred for hearing and report.
The Referee found the respondent guilty of violating section 7203 of title 26 of the United States Code, in that for the calendar years 1973 and 1974, the respondent received gross income in such amounts as would require him to file income tax returns and that the respondent knowingly and willfully failed to file income tax returns for said calendar years. It was alleged, and the Referee found, that in committing the aforesaid acts the respondent was "guilty of illegal, corrupt and unethical practices and professional misconduct and conduct involving dishonesty, fraud and deceit, such conduct being prejudicial to the administration of justice”.
On January 27, 1978 the respondent pleaded guilty in the United States District Court for the Eastern District of New York to one count of violating section 7203 of title 26 of the United States Code. On March 28, 1978 the respondent was sentenced to one year in jail and fined $2,500. The sentencing Judge suspended execution of 11 months of the jail sentence.
After reviewing all of the evidence, we are in full ágreement with the findings contained in the report of the Referee. Accordingly, the petitioner’s motion to confirm the report is granted.
In determining an appropriate measure of discipline we have taken into consideration the respondent’s previously unblemished record, his co-operation and contrition throughout this proceeding, and the other mitigating circumstances expressed by the respondent. Accordingly, the respondent should be and is hereby censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Titone and O’Connor, JJ., concur.